Order filed March 26, 2020




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-19-00169-CV
                                    ____________

      IN THE MATTER OF THE ESTATE OF CLARENCE WALTER
                         SCHOENVOGEL


                       On Appeal from the County Court
                          Washington County, Texas
                        Trial Court Cause No. 2017-094

                                    ORDER

      Appellant’s brief was due December 10, 2020. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before April 27, 2020, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.